995 F.2d 1064
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Julius William HILL, Jr., a/k/a Butch Hill, Defendant-Appellant.
No. 92-5616.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 18, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Salisbury.  Frank W. Bullock, Jr., Chief District Judge.  (CR-92-83-S, CR-92-84-S)
G. Alan DuBois, Assistant Federal Public Defender, Raleigh, North Carolina, for Appellant.
Benjamin H. White, Jr., United States Attorney, Sandra J. Hairston, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Julius William Hill appeals his sentence, after a guilty plea, on two counts of violating 18 U.S.C.A. § 924(c) (West Supp. 1992).*  Pursuant to the language of § 924(c), he received a five-year sentence on his first § 924(c) conviction, and a twenty-year consecutive sentence on his second conviction.  Hill contends that his consecutive twenty year sentence is inappropriate because both convictions arose out of the same proceeding and hence, the second conviction was not subsequent.  He claimed that under the rule of lenity the statute should be interpreted to avoid an increased punishment on the second conviction.  We affirm Hill's sentence.


2
In  Deal v. United States, 61 U.S.L.W. 4474, 4475-76 (U.S. 1993), the Supreme Court addressed this exact issue and held that the enhanced penalty provision of § 924(c) is applicable to convictions arising out of the same proceeding, and that the rule of lenity does not require a different result.  Therefore, Hill's claim is without merit and his sentence is proper.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Hill does not challenge his conviction on two counts of bank robbery, 18 U.S.C. § 2113(d) (1988)